Thompson, Justice.
We granted an interlocutory appeal in this case to consider appellant’s assertion that a jury waiver provision in a commercial lease agreement is enforceable. Appellant’s assertion is controlled adversely by our decision in Bank South, N.A. v. Howard, 264 Ga. 339 (444 SE2d 799) (1994), in which we held that pre-litigation contractual waivers of jury trial are not enforceable in cases tried under the laws of Georgia. Accordingly, we affirm the trial court’s ruling.

Judgment affirmed.


All the Justices concur, except Hunt, C. J., Fletcher and Sears-Collins, JJ., who dissent.